Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 09/14/2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney of record Michael E. Carmen (Reg No. 43533) on 11/10/2021.

Please amend Claims 1, 9, 15, and 29-31 according to the following:
	
	Claim 1:
A computer-implemented method, comprising:
determining an input data set for a model for estimating a missing value of a sensor in a sensor network comprising a plurality of sensors, wherein a distribution of the plurality of sensors is non-uniform, wherein the input data set includes one or more sensor readings selected according to a temporal-spatial parameter which is dynamic and specific to the sensor, wherein the temporal-spatial parameter includes one or more pairs of a temporal factor and a spatial factor which indicates a temporal range and a spatial 
estimating the missing value of the sensor using the input data set as an input to the model,
wherein the model is a weighted averaging model that calculates a weighted average of the input data set;
wherein the temporal-spatial parameter for the sensor is determined by optimizing the temporal-spatial parameter using one or more historical readings of the sensor as expected outputs for validating the model,
wherein the temporal range is based in part on the geographical position of the sensor and the measuring time comprises one or more seasons of the one or more sensor readings and the temporal-spatial parameter is updated using the one or more historical readings during a predetermined time period at the beginning of a new season, and the updated temporal-spatial parameter is utilized to estimate missing values in a remaining time of the season;
wherein optimizing the temporal-spatial parameter comprises iteratively performing a set of optimization operations, and wherein performing the set of optimization operations comprises:
modifying the temporal-spatial parameter for each iteration; 
training the model;
estimating one or more values of the sensor using one or more corresponding input data sets based on the modified temporal-spatial parameter; and

wherein modifying the temporal-spatial parameter comprises: 
if the estimation error in a previous iteration decreases, keeping one of (i) the temporal range unchanged and enlarging the spatial range in a current pair, and (ii) the spatial range unchanged and enlarging the temporal range in a current pair; otherwise, saving the pair of temporal range and spatial range in the previous iteration for the model and adding a new pair of temporal factor and spatial factor;
wherein the set of optimization operations is iteratively performed until a termination condition is met; 
wherein the termination condition is related to the determined estimation error, the termination condition being met when the estimation error no longer decreases and the input data set is enlarged in either a spatial dimension or a temporal dimension; and
wherein the steps are performed by at least one processing device comprising a processor operatively coupled to a memory.

           Claim 9:
A system, comprising:
a processor; and
a computer-readable memory unit coupled to the processor, the memory unit comprising instructions that when executed by the processor perform the steps of:
determining an input data set for a model for estimating a missing value of a sensor in a sensor network comprising a plurality of sensors, wherein a distribution of the 
estimating the missing value of the sensor using the input data set as an input to the model,
wherein the model is a weighted averaging model that calculates a weighted average of the input data set;
wherein the temporal-spatial parameter for the sensor is determined by optimizing the temporal-spatial parameter using one or more historical readings of the sensor as expected outputs for validating the model,
wherein the temporal range is based in part on the geographical position of the sensor and the measuring time comprises one or more seasons of the one or more sensor readings and the temporal-spatial parameter is updated using the one or more historical readings during a predetermined time period at the beginning of a new season, and the updated temporal-spatial parameter is utilized to estimate missing values in a remaining time of the season;
wherein optimizing the temporal-spatial parameter comprises iteratively performing a set of optimization operations, and wherein performing the set of optimization operations comprises:
modifying the temporal-spatial parameter for each iteration; 

estimating one or more values of the sensor using one or more corresponding input data sets based on the modified temporal-spatial parameter; and
determining an estimation error between the estimated one or more values and corresponding one or more historical readings of the sensor;
wherein modifying the temporal-spatial parameter comprises: 
if the estimation error in a previous iteration decreases, keeping one of (i) the temporal range unchanged and enlarging the spatial range in a current pair, and (ii) the spatial range unchanged and enlarging the temporal range in a current pair; otherwise, saving the pair of temporal range and spatial range in the previous iteration for the model and adding a new pair of temporal factor and spatial factor;
wherein the set of optimization operations is iteratively performed until a termination condition is met; and
wherein the termination condition is related to the determined estimation error, the termination condition being met when the estimation error no longer decreases and the input data set is enlarged in either a spatial dimension or a temporal dimension.

Claim 15:
A computer program product comprising a computer-readable storage medium having computer-readable program instructions embodied therewith, the program instructions executable by a processor to cause the processor to:

estimate the missing value of the sensor using the input data set as an input to the model,
wherein the model is a weighted averaging model that calculates a weighted average of the input data set;
wherein the temporal-spatial parameter for the sensor is determined by optimizing the temporal-spatial parameter using one or more historical readings of the sensor as expected outputs for validating the model,
wherein the temporal range is based in part on the geographical position of the sensor and the measuring time comprises one or more seasons of the one or more sensor readings and the temporal-spatial parameter is updated using the one or more historical readings during a predetermined time period at the beginning of a new season, and the updated temporal-spatial parameter is utilized to estimate missing values in a remaining time of the season;

modifying the temporal-spatial parameter for each iteration; 
training the model;
estimating one or more values of the sensor using one or more corresponding input data sets based on the modified temporal-spatial parameter; and
determining an estimation error between the estimated one or more values and corresponding one or more historical readings of the sensor;
wherein modifying the temporal-spatial parameter comprises: 
if the estimation error in a previous iteration decreases, keeping one of (i) the temporal range unchanged and enlarging the spatial range in a current pair, and (ii) the spatial range unchanged and enlarging the temporal range in a current pair; otherwise, saving the pair of temporal range and spatial range in the previous iteration for the model and adding a new pair of temporal factor and spatial factor;
wherein the set of optimization operations is iteratively performed until a termination condition is met; and
wherein the termination condition is related to the determined estimation error, the termination condition being met when the estimation error no longer decreases and the input data set is enlarged in either a spatial dimension or a temporal dimension.

	Claim 29:
the model is a weighted-averaging model, and training the model comprises re-determining 

	Claim 30:
	The system of claim 9, wherein the model is a weighted-averaging model, and training the model comprises re-determining 

	Claim 31:
	The computer program product of claim 15, wherein the model is a weighted-averaging model, and training the model comprises re-determining .

Conclusion
Claims 1-2, 6-7, 9-10, 15-16, 22-23, 25-26, and 28-35 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEWODROS E MENGISTU/Examiner, Art Unit 2127                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127